DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered. 
Status of the Application
Claims 1, 54, 58 and 62-76 are pending in the application, of which claims 58, 62, 64-68, 70-74 are withdrawn from further consideration because of earlier restriction and election without traverse.
Claims 1, 54, 63, 69 and 75-76 are under current examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 54, 63, 69, 75-76 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2015/0307542 A1).
Determining the scope and contents of the prior art
Roy teaches nucleic acid comprising a compound of formula (used as a cap) flanked between the nucleotides:

    PNG
    media_image1.png
    468
    369
    media_image1.png
    Greyscale
 with bases such as guanine, adenine, cytosine, thymine etc. with examples such as:

    PNG
    media_image2.png
    228
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    304
    media_image3.png
    Greyscale
  for example, cap 122 between nucleobases B1 and B3 of same structure as in the instant claims 

    PNG
    media_image4.png
    143
    336
    media_image4.png
    Greyscale

With examples with many caps, such as:

    PNG
    media_image5.png
    189
    573
    media_image5.png
    Greyscale

And a method of linking, modifying cap by addition of a biotin or GTP or nucleotide of mRNA or mRNA itself (nucleotides are added one by one for elongation of chain. Thus, after first nucleotide followed by cap followed by any third nucleotide, natural or synthetic, for making final product polynucleotide or stopping at third nucleotide meets all limitations of the instant claims) (pages 20, 38, 43, 86-87 and 95; Paragraphs 0680-0705 and 
With regard to limitation of claim “specific binding capacity with 4E (eIF4E) mRNA; wherein the compound---residence---SPR”-since the cited prior art teaches same compound as in the instant claims, the compound of the instant claims is expected to have same properties. In addition, the cited prior art teaches linking the cap with mRNA  
Ascertaining the differences between the prior art and the claims at issue
Roy teaches mRNA capping compound which encompasses genus and elected species with examples of compound, such as Cap 122 (see example of cap-122-same B2 and sugar moiety with LNA) and other caps linked between B1 and its modification by linking such cap with biotin or GTP (will provide B3 of the instant claims) or nucleotide of mRNA or mRNA itself. However, Roy fails to teach example wherein Cap 122 is flanked between B1 and B3 making cap analog of the instant claims. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since the cited prior art teaches mRNA capping compound which encompasses genus and elected species with examples of compound, such as Cap 122 (see example of cap-122-same B2 and sugar moiety with LNA) and other caps linked between B1 and its modification by linking such cap with biotin or GTP (will provide B3 of the instant claims) or nucleotide of mRNA or mRNA itself. Further, the cited prior art teaches method of making the compound with cap 122 with B1 and its modification with GTP or linking with nucleotides. Thus based on the guidance provided by the cited prior art with examples of other caps flanked between B1 (same as in the instant claims) and mRNA or during linking with nucleotides, it would have been prima facie obvious to a person of ordinary skill in the art that 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Roy teaches mRNA capping compound which encompasses genus and elected species and example of cap, which has same sugar moiety with LNA and base along with other examples wherein the cap is flanked between same B1 B3sugar and phosphates as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].

The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation of success that the compound selected from the genus taught by the above cited prior art may have similar properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 54, 63, 69, 75-76 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1, 54, 63, 69, 75-76, in the instant application is fully disclosed and is covered by the claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2 as the patents are drawn to a composition or mRNA comprising 5’cap, which as described in the specification of the patents encompasses (U.S. Patent No. 9751925 B2 – see col 28, 40; U.S. Patent No. 10286086 B2- see col 21, 31, 43, 55, 56, 94, 98 etc.) (with examples provided in the specification) compound of the instant claims. 
The difference of wording, such as composition vs. compound, however, does not constitute a patentable distinction, because the composition and/or mRNA disclosed by the claims 1, 10 and 27 of U.S. Patent No. 9751925 B2 and claims 1, 2, 11 and 12 of U.S. Patent No. 10286086 B2 encompass the scope of the claims in the present invention.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804. 
Response to arguments
Applicant’s remarks, filed 12/08/2021 have been fully considered but not found persuasive.
Applicant argues that CAP-122, BB-125, BB-165 of Roy with locked nucleic acid (LNA) differs from the compound of claim 1 as these CAPS lack such as 7-methylguanosine and a nucleotide etc. and an additional nucleotides phosphate at 3’position and the office did not provide any reasoning for modification. Applicant argues that Roy did not have any express teaching of using CAP-122, BB-125, BB-165 for further modification. Applicant argues that BB-125, BB-165 are not cap analogs but rather appear to be structures to be incorporated into the backbone of the oligonucleotides of Roy and thus a person of ordinary skill in the art would not have been motivated or suggested to make cap analogs. Applicant argues that contrary to the Examiner’s assertion of substituting CAP-019 with CAP122, a person of ordinary skill in the art would not have been motivated to modify CAP019 or 122 in the manner necessary to arrive at the cap analog of the instant claims. 

This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because CAP analogs of the instant claims have exactly same CAP, i.e. CAP 122, BB-125, BB-165 with same B2, phosphate grouping with Y2. Roy teaches different species of CAPS, such as CAP-019, CAP-122, BB-125, BB-165, wherein the last three CAPS are the LNA-CAPS, same as the instant claims. Additionally, Roy teaches how to use species of CAPS, such in making such polynucleotide (i.e. cap containing analogs) with example using CAP-019, wherein guanosine along with A ring, same as in the instant claims is linked to CAP019 and followed by addition of one nucleotide (nucleotide phosphate at 3’position) at a time and elongating in 3’ direction to make a polynucleotide chain (mRNA).



    PNG
    media_image4.png
    143
    336
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    189
    573
    media_image5.png
    Greyscale

Thus, after the addition of third nucleotide in 3’position and before further elongation to a polynucleotide (mRNA), it is the three- nucleotide containing chain with CAP 019, so called CAP analog with CAP019. In other words, mRNA at 3’ position is made by attaching nucleotide phosphate at 3’position sequentially, one at a time in 3’direction. Importantly, the cited prior art not only taught same CAPS as in the instant claims but also a method to make such CAP analog (three nucleotide-containing chain with guanosine as B1 and A ring, same as in the using different CAPS of the cited prior art with 7-methyl guanosine at 5’ end and attaching any nucleotide at 3’, which is also taught by the cited prior art  or in other words substituting different CAPS taught by the cited prior art and making analogs, and thus would be prima facie obvious to aperson of ordinary skill in the art.  
Another important point to note is that Roy in fact teaches 7-methyl guanosine as the first base, which applicant argued that Roy didn’t. The Examiner also notes that the applicant argued 
Thus contrary to the Applicant’s assertion of substituting CAP-019 with CAP122, it would have been prima facie obvious to  a person of ordinary skill in the art how to modify CAP019 or 122 in the manner necessary to arrive at the cap analog of the instant claims according to teaching of the cited prior art of how to use such CAPS with an attachment of 7-methyl guanosine at 5’end and elongating or stopping after addition of third nucleotide at 3’end.  

The Examiner agrees that CAP-019, CAP-122, BB-125, BB-165 are not cap analogs but rather CAPS and are structures to be incorporated into the backbone of the oligonucleotides (any length) of Roy. Importantly, Roy teaches how to make such analogs with an example of CAP019 and thus a person of ordinary skill in the art would have been motivated or suggested to incorporate different CAPS to make cap analogs with same 7-methyl guanosine at 5’end taught by Roy and elongation at 3’ with nucleotide phosphate.


Applicant argues that Roy teaches several broad genera, subgenera and chemical species and the examiner select a small number of species CAP122 out of 200 CAP structures and the office has not provided a rationale to choose CAP122 or having an inverted guanosine or introduce a third nucleotide. Applicant argues that a person of ordinary skill in the art would not have been motivated to select a single nucleotide as the mRNA in the example provided with CAP-019 to arrive at the analog of the instant claims.

This is again not found persuasive as the instant claims are in fact broader than Roy’s teaching (thousands vs. 200) of specific examples of CAPS with structures. Further, Roy teaches specific examples with defined chemical structures and method of using different CAPS in making such analogs. Additionally, teaching of cited prior art of several broad genera, and subgenera does not preclude the teaching of LNA-CAPS and other CAPS species and in making polynucleotides. Thus, given the teachings of the cited prior art of LNA-CAPS and other CAPS species and in making polynucleotides, it would have been prima facie obvious for a person of ordinary skill in the art to try substituting LNA-CAPS for other non-LNA CAPS in making polynucleotide. Since Roy teaches specifically chemical structures and making analogs, a person of ordinary skill in the art would have picked from the species of CAPS specifically taught by Roy. Further, Roy teaches example of using same 7-methyl guanosine with same A ring encompassed by the instant claims at 5’ of the CAP and introducing third nucleotide at 3’ end one at a time. Therefore, the final product of with mRNA contain or comprise the CAP analog with CAP019 or after addition of third nucleotide is in in fact the CAP analog with CAP019. 
Applicant argues that Roy teaches 

    PNG
    media_image6.png
    86
    664
    media_image6.png
    Greyscale
and therefore cap analog of the instant claims is not obvious.
This is again not found persuasive because even with the definition of mRNA to 6 nucleotides at the 3’ end, the sequential synthesis of elongation of chain with one nucleotide at time with incorporated CAP122 will have an intermediate, cap analog, same as in the instant claims and the final product will contain/ comprise the CAP analog.   Further, applicant’s remarks stating the “benefit of a cap analog comprising a total of three nucleotides over a ----dinucleotide’, is nowhere supported in the instant specification. 

    PNG
    media_image6.png
    86
    664
    media_image6.png
    Greyscale
 In fact, the instant specification with Title “Trinucleotide mRNA CAP analogs” also incorporates these caps and elongates on the 3’end to mRNA to 6 or even more nucleotides, mRNA CAP analogs (see entire specification and abstract).
  
Applicant argues over ODP rejection that the US patent 10286086 (‘086) requires mRNA encoding ---at least one base in 1-methyl-pseudouracil and one base is 5methoxy uracil.
This is not found persuasive. This is because the mRNA encoding ---at least one base in 1-methyl-pseudouracil and one base is 5methoxy uracil of the patent contain exactly same CAP analog, i.e. first three nucleotides of the mRNA of the instant claims. 

Applicant argues over ODP rejection that the US patent 9751925 (‘925) requires an mRNA encoding --- comprising a 5’ cap structure ---UTR---ORF ---minimum and thus are drawn to mRNA and do not encompass cap analog. 
This is not found persuasive. This is because the mRNA encoding --- comprising a 5’ cap structure ---UTR---ORF ---minimum of the patent contain exactly same CAP analog. See claim 1 and claim 10 for cap structure.  Since the mRNA comprises a 5’ cap structure, same cap structure as in the instant claims, the instant claims are obvious in view of the patent.
Conclusion
No Claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623